DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 09/11/2020 has been entered. Claims 3, 9, 11, 13, 15, 19, 21, 24-30, and 35-64 are cancelled. Claims 1, 2, 4-8, 10, 12, 14, 16-18, 20, 22, 23, and 31-34 are pending in this application and are currently under examination.   

Priority
This is US Application No. 16/923,729 filed on 07/08/2020 and claims benefit of US Provisional Application No. 62/871,484 filed on 07/08/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/11/2020 has been considered.

Claim Objections
Claims 1, 6, 17, and 32 are objected to because of the following informalities: In claim 1, change the incorrect recitation “different phase” (line 3), which is contradictory to the specific phase targeted by each agent in component (a) and (b), to “specific phase”; delete the recitation “the group consisting of” (line 3), which is Markush group format and encompasses component (a) or (b), not (a) and (b); insert the missing phrase “against EB phase” immediately after the recitation “wherein the agent” (line 4); and insert the missing phrase “against cryptic and/or replicating phases” immediately after the recitation “wherein the agent” (lines 7 to 8). In claim 6, insert the missing period “.” at the end of the claim. In claim 17, insert the missing phrase “of groups (a) and (b)” immediately after the recitation “wherein the agents” (line 1). In claim 32, spell out the abbreviated “IMDH” (line 2) to “inosine monophosphate dehydrogenase (IMDH)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, 10, 12, 14, 16-18, 20, 22, 23, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 4-8, 10, 12, 14, 16, 20, 22, 23, and 31-34 depend from claim 1.
Claim 1 recites “derivative thereof” (line 5), in which the “derivative” is not defined in the specification and thus the scope of the agent against EB phase is not clear. Applicant is advised to insert the word “structural” immediately before the recitation “derivative thereof” . 
Claim 17 recites the limitation "the biological material" and “the test” (line 2).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation “of claim 1” (line 1) to “of claim 16”. 
Claim 18 recites the limitation “bodily secretion, bodily fluid, and/or tissue” (line 2). Since the “bodily secretion”, “bodily fluid”, and “tissue” are not specifically defined in the specification, the “bodily secretion” overlaps the scope of “bodily fluid” or “tissue”, for example, lung phlegm is both “bodily secretion” and “bodily fluid” or contains tissue material. The recitation “and” would duplicate lung phlegm in the same biological material, and thus is confusing. Applicant is advised to change the recitation “and/or tissue” (line 2) to “or tissue”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4 and 7 recite “comprises” (line 2 of claims 4 and 7), which is open-ended and is contradictory to the recitation “one or more of” in the preceding claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant is advised to change the recitation “comprises” (line 2 of claim 4) to “is” and to change the recitation “comprises” (line 2 of claim 7) to “are”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 10, 12, 14, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (WO 2009/097596, August 6, 2009, hereinafter referred to as Griffin ‘596).
With regard to structural limitations “a method comprising administering to a subject (or a human) suffering from a chronic inflammatory disease at least two agents, wherein each agent is selected from (a) an agent effective against elementary body (EB) phase of chlamydial life cycle, wherein the agent against EB phase is taurine; and (b) an agent effective against cryptic phase and/or replicating phase of chlamydial life cycle, wherein the agent against cryptic and/or replicating phases is one or more of a rifamycin antibiotic (or rifabutin, rifampicin, or rifapentine), a macrolide antibiotic (or azithromycin, erythromycin, or clarithromycin), and a tetracycline antibiotic (or minocycline or doxycycline), wherein, one or more agents from group (a) are administered within 24 hours (or within 12 hours or 6 hours) of administering one or more agents from group (b)” (claims 1, 2, 4, 7, 8, 10, 12, and 34), and “further comprising administering to the subject one or more immunosuppressive drugs (or corticosteroid, wherein the corticosteroid is prednisone)” (claims 31-33): 
Griffin ‘596 disclosed a method for the treatment of chronic Chlamydia pneumoniae (C. pneumoniae) infections in organisms such as mammals, and in particular humans. The method may include the step of administering one or more compositions including at least one acidic agent and at least one antimicrobial agent, separately or in combination with one another, to an infected mammalian or human patient, over a period of time ranging from days to months. Suitable acidic substances may include indole, caffeine, psilocybin, niacinamide and taurine. It is also desirable that the acidic substances be of low toxicity to the organisms or cells being treated. Suitable antimicrobial agents for the practice of the present disclosure may include Rifamycins, such as rifampin, rifapentine, or rifabutin; Macrolides, such as chlarithromycin, azithromycin, or erythromycin; and Tetracyclines such as tetracycline, doxycycline, or minocycline. It may be desirable to include one or a combination of anti-inflammatory agents and/or immunosuppressive agents to ameliorate side-effects. Preferably the anti-inflammatory agent is a steroidal agent, such as prednisone (page 11/19, [0040]; pages 8/19 to 10/19, [0033, 0034, 0037, and 0038]). Members of the Chlamydia genus are considered bacteria with a unique multiphasic developmental cycle having distinct morphological and functional forms. This persistent developmental growth cycle alternates between 1) intracellular life forms, of which two are currently recognized, a metabolically-active, replicating organism known as the reticulate body ("RB") and a non-replicating organism known as the cryptic phase; and 2) an extracellular life form that is an infectious, metabolically-inactive form known as the elementary body ("EB") (page 3/19, [0008]).
Thus, these teachings of Griffin ‘596 anticipate Applicant’s claims 1, 2, 4, 7, 8, 10, 12, 14, and 31-34. The method of Griffin ‘596 meets all structural limitation of claimed method and would achieve the same intended results, including “agent effective against elementary body (EB) phase of chlamydial life cycle”, “agent effective against cryptic phase and/or replicating phase of chlamydial life cycle”, and “(a) the inflammatory disease is caused by chlamydial infection in the subject… reduces one or more symptoms of the inflammatory disease in the subject”, required by claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1, 2, 4-8, 10, 12, 14, 22, 23, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (WO 2009/097596, August 6, 2009, hereinafter referred to as Griffin ‘596) in view of Maass et al. (In WIENER KLINISCHE WOCHENSCHRIFT, Vol. 123, No. 17-18, pp. A25-A25, 2011, hereinafter referred to as Maass ‘2011). Claims 1, 2, 4, 7, 8, 10, 12, 14, and 31-34 are rejected here because they have been rejected by the primary reference under 102 above.
Griffin ‘596 disclosed a method for the treatment of chronic Chlamydia pneumoniae (C. pneumoniae) infections in organisms such as mammals, and in particular humans. The method may include the step of administering one or more compositions including at least one acidic agent and at least one antimicrobial agent, separately or in combination with one another, to an infected mammalian or human patient, over a period of time ranging from days to months. Suitable acidic substances may include indole, caffeine, psilocybin, niacinamide and taurine. It is also desirable that the acidic substances be of low toxicity to the organisms or cells being treated. Suitable antimicrobial agents for the practice of the present disclosure may include Rifamycins, such as rifampin, rifapentine, or rifabutin; Macrolides, such as chlarithromycin, azithromycin, or erythromycin; and Tetracyclines such as tetracycline, doxycycline, or minocycline. It may be desirable to include one or a combination of anti-inflammatory agents and/or immunosuppressive agents to ameliorate side-effects. Preferably the anti-inflammatory agent is a steroidal agent, such as prednisone (page 11/19, [0040]; pages 8/19 to 10/19, [0033, 0034, 0037, and 0038]). Members of the Chlamydia genus are considered bacteria with a unique multiphasic developmental cycle having distinct morphological and functional forms. This persistent developmental growth cycle alternates between 1) intracellular life forms, of which two are currently recognized, a metabolically-active, replicating organism known as the reticulate body ("RB") and a non-replicating organism known as the cryptic phase; and 2) an extracellular life form that is an infectious, metabolically-inactive form known as the elementary body ("EB") (page 3/19, [0008]).
Griffin ‘596 did not explicitly disclose the limitations “the taurine analog is N-chlorotaurine (NCT), wherein the NCT is in a 1 % (w/v) aqueous solution” and “the inflammatory disease is a respiratory disease, the respiratory disease is a respiratory condition involving inflammation or infection of a respiratory mucosa or muscle; pneumonia; asthma; bronchitis; sinusitis or rhinosinusitis; infection of a sinus; or chronic obstructive airway disease”, required by claims 5, 6, 22, and 23.
Maass ‘2011 disclosed that Chlamydia pneumoniae causes infections of both the lower and upper respiratory tract, such as pneumonia, bronchitis, pharyngitis and sinusitis. It has also been implicated as an infectious trigger for acute exacerbations of asthma and COPD. N-chlorotaurine, the N-chloro derivative of the amino acid taurine, is a mild endogenous long-lived oxidant, which is thought to exert immune-regulatory and antimicrobial properties during inflammation. NCT at concentrations of 0.1% and 1% completely inactivated C. pneumoniae and C. trachomatis serovars A and D after a minimal incubation time of 1 min thus preventing any further chlamydial growth in culture after exposure to the compound.  (page 1/1, para. 1 to 3). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the taurine as taught by Griffin ‘596 with the N-chlorotaurine (NCT) in view of Maass ‘2011 to inhibit chlamydial growth. One would have been motivated to do so because (a) Griffin ‘596 teaches that treatment of chronic Chlamydia pneumoniae (C. pneumoniae) infections with taurine, and (b) Maass ‘2011 teaches that N-chlorotaurine, the N-chloro derivative of the amino acid taurine, is a mild endogenous long-lived oxidant, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the taurine as taught by Griffin ‘596 with the N-chlorotaurine (NCT) in view of Maass ‘2011 to inhibit chlamydial growth, one would achieve Applicant’s claims 1, 2, 4-8, 10, 12, 14, 22, 23, and 31-34. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

(II) Claims 1, 2, 4, 7, 8, 10, 12, 14, 16-18, 20, 22, 23, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (WO 2009/097596, August 6, 2009, hereinafter referred to as Griffin ‘596) in view of Verkooyen et al. (JOURNAL OF CLINICAL MICROBIOLOGY, Vol. 36, No. 8, p. 2301–2307, August 1998, hereinafter referred to as Verkooyen ‘1998). Claims 1, 2, 4, 7, 8, 10, 12, 14, and 31-34 are rejected here because they have been rejected by the primary reference under 102 above. 
Griffin ‘596 disclosed a method for the treatment of chronic Chlamydia pneumoniae (C. pneumoniae) infections in organisms such as mammals, and in particular humans. The method may include the step of administering one or more compositions including at least one acidic agent and at least one antimicrobial agent, separately or in combination with one another, to an infected mammalian or human patient, over a period of time ranging from days to months. Suitable acidic substances may include indole, caffeine, psilocybin, niacinamide and taurine. It is also desirable that the acidic substances be of low toxicity to the organisms or cells being treated. Suitable antimicrobial agents for the practice of the present disclosure may include Rifamycins, such as rifampin, rifapentine, or rifabutin; Macrolides, such as chlarithromycin, azithromycin, or erythromycin; and Tetracyclines such as tetracycline, doxycycline, or minocycline. It may be desirable to include one or a combination of anti-inflammatory agents and/or immunosuppressive agents to ameliorate side-effects. Preferably the anti-inflammatory agent is a steroidal agent, such as prednisone (page 11/19, [0040]; pages 8/19 to 10/19, [0033, 0034, 0037, and 0038]). Members of the Chlamydia genus are considered bacteria with a unique multiphasic developmental cycle having distinct morphological and functional forms. This persistent developmental growth cycle alternates between 1) intracellular life forms, of which two are currently recognized, a metabolically-active, replicating organism known as the reticulate body ("RB") and a non-replicating organism known as the cryptic phase; and 2) an extracellular life form that is an infectious, metabolically-inactive form known as the elementary body ("EB") (page 3/19, [0008]).
Griffin ‘596 did not explicitly disclose the limitations “performing a test to detect chlamydial life cycle in a biological material from the subject, wherein the biological material comprises bodily secretion, bodily fluid, or tissue from the subject and/or wherein the test is an assay for detection of chlamydial nucleic acid or protein, wherein the assay comprises polymerase chain reaction or enzyme-linked immunosorbent assay (ELISA)” and “the inflammatory disease is a respiratory disease, the respiratory disease is a respiratory condition involving inflammation or infection of a respiratory mucosa or muscle; pneumonia; bronchitis; or chronic obstructive airway disease”, required by claims 16-18, 20, 22, and 23.
Verkooyen ‘1998 disclosed admission of patients with a diagnosis of community-acquired pneumonia. Several respiratory specimens were obtained for the detection of Chlamydia pneumoniae by recombinant lipopolysaccharide (LPS) enzyme-linked immunosorbent assay (ELISA) and polymerase chain reaction (PCR). An attempt was made to calculate the sensitivities and specificities of the LPS ELISA and PCR for the diagnosis of chlamydial community-acquired pneumonia. The second group consisted of 271 patients with chronic obstructive pulmonary diseases (COPDs). Two hundred microliters of a nasopharyngeal or a throat swab specimen or 1.0 ml of a throat wash specimen and bronchoalveolar lavage fluid were transferred to a sterile tube. Sputum samples were suspended in 2SP transport medium (page 2301, Abstract; right col., para. 3; page 2302, left col., para. 2 and 4). Evidence that Chlamydia pneumoniae causes pneumonia and bronchitis (page 2306, right col., reference #21).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the method of treating chronic Chlamydia pneumoniae infections as taught by Griffin ‘596 with the method of detecting Chlamydia pneumoniae in patients in view of Verkooyen ‘1998 to diagnose Chlamydia pneumoniae infection. One would have been motivated to do so because (a) Griffin ‘596 teaches that the Chlamydia genus developmental growth cycle alternates between 1) intracellular life forms, including a metabolically-active, replicating organism and a non-replicating organism known as the cryptic phase; and 2) an extracellular life form that is an infectious, metabolically-inactive form, and (b) Verkooyen ‘1998 teaches that an attempt was made to calculate the sensitivities and specificities of the LPS ELISA and PCR for the diagnosis of chlamydial community-acquired pneumonia, described above. Thus, one of skill in the art would have a reasonable expectation that by combine the method of treating chronic Chlamydia pneumoniae infections as taught by Griffin ‘596 with the method of detecting Chlamydia pneumoniae in patients in view of Verkooyen ‘1998 to diagnose Chlamydia pneumoniae infection, one would achieve Applicant’s claims 1, 2, 4, 7, 8, 10, 12, 14, 16-18, 20, 22, 23, and 31-34. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623